DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                      LLANO FINANCING GROUP LLC,
                               Appellant,

                                         v.

             JAMES E. KERR and MELISSA ANNE TRAINOR,
                             Appellees.

                                 No. 4D16-1432

                              [November 29, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 15-000880-
CAAXMX.

  Robert J. Hauser of Pankauski Hauser, PLLC, West Palm Beach, for
appellant.

  Matthew J. Conigliaro of Carlton Fields Jorden Burt, P.A., Tampa, for
Amici Curiae All Florida Appraisal Group, Inc., Mario T. Garcia III, and
Dorothy Harrington.

PER CURIAM.

   Affirmed. 1 See Llano Fin. Grp., LLC v. Yespy, 42 Fla. L. Weekly D1846
(Fla. 4th DCA Aug. 23, 2017).



1 We note two distinctions between this case and Yespy, but they do not dictate
a different result. First, the appraisal agreement’s language was more limited in
this case. It stated: “The only function of the appraisal is to assist the client
mentioned in this report in evaluating the subject property for lending purposes.
The use of this appraisal by anyone other than the stated intended user, or for
any other use than the stated intended use, is prohibited.” It further stated that
the “Lender/Client” is Firstrust Mortgage & Lending Corp. The appraisal only
allows the lender to provide copies of the appraisal to successor mortgagees or
their assigns if the appraiser first provides written consent. And second, the trial
court’s dismissal order was based on a lack of standing and the statute of
limitations where Yespy’s dismissal order was solely based on the statute of
limitations.
MAY, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                   2